     Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MARY MILLER,                     )
                                 )
      Plaintiff,                 )
                                 ) Case No.
vs.                              )
                                 ) COMPLAINT AND
ST. LOUIS-KANSAS CITY CARPENTERS ) JURY DEMAND
REGIONAL COUNCIL                 )
                                 )
      Defendant.                 )


     COMPLAINT FOR AGE DISCRIMINATION UNDER THE AGE
           DISCRIMINATIONINEMPLOYMENT ACT

        COMES NOW Plaintiff Mary Miller, ("Plaintiff') by and through the undersigned

counsel, and files this civil action Complaint and Jury Demand ("Complaint") against Defendant

St. Louis-Kansas City Carpenters Regional Council("Defendant"). The following allegations are

based on personal knowledge as to Plaintiffs own conduct and on information and belief as to

the acts of others.

                                          INTRODUCTION

1.      This civil action challenges Defendant's unlawful age discrimination with respect to the

        termination of Plaintiff, and with respect to the Defendant's employment practices.

        Plaintiff worked as a front-office receptionist for Defendant for over fifteen years. In

        December, 2014, Plaintiff was given the option of either accepting a demotion to part-

        time employment status, or facing termination by Defendant. Plaintiff was terminated on

        February 16, 2018, along with two other front-office employees over the age of sixty.

        Defendant provided no explanation for Plaintiff's termination beyond "part time isn't




(02302333.DOCX;1)
     Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 2 of 11 PageID #: 2




        working out." Plaintiff never received an adverse performance evaluation during her

       employment with the Defendant.

2.      At the time of her termination, Plaintiff was seventy years old. Defendant deliberately

        singled her out for termination and replaced her with multiple, younger employees, who

        were hired to carry out the same responsibilities as the Plaintiff, based on discriminatory

        bias against Plaintiff's age, in violation of the federal Age Discrimination in Employment

        Act(ADEA), 29 U.S.C. §§ 621-634. Further, Defendant arbitrarily demoted Plaintiff to

        part-time employment status, without justifying the demotion, after Plaintiff had worked

        with Defendant for over twelve years. Defendant did not demote similarly situated,

        younger employees to part-time status. This practice constitutes disparate treatment of

        Plaintiff on the basis of age, which is also prohibited under the ADEA.

3.      Plaintiff brings this action seeking an order awarding her back pay for the wages she

        would have received, had Defendant not terminated her using discriminatory practices in

        violation of the ADEA, and for Defendant's unlawful and discriminatory treatment of

        Plaintiff culminating in lost wages and termination.

                                                PARTIES

4.      Plaintiff Mary Miller is a 72-year-old resident of St. Louis, Missouri. Plaintiff was hired

        by the Defendant on February 3, 2003 to serve as a front-office receptionist with the

        Defendant's St. Louis office.

5.      Defendant St. Louis-Kansas City Carpenters Regional Council is a trade union for

        carpenters with over 20,000 members and thirty-four Local Unions representing

        Missouri, Kansas and Southern Illinois, and headquartered in the St. Louis, Missouri

        office where Plaintiff was employed.


                                                 2

{02302333.DOCX;I}
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 3 of 11 PageID #: 3




                                     JURISDICTION AND VENUE

6.      This case is brought under the ADEA, 29 U.S.C. § 621 et seq. Thus, this Court has

        federal question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(4).

7.      Plaintiff Mary Miller was hired by Defendant in the city of St. Louis, Missouri, and

         worked for Defendant throughout the entire course of her employment in St. Louis,

         Missouri.

8.       Venue is proper in the Eastern Division because all of the acts and omissions from which

         Plaintiff's cause of action arises occurred within this Division. Venue is also proper in

         this Division because the Defendant is subject to personal jurisdiction in this Division,

         and therefore "resides" in this Division for venue purposes. 28 U.S.C. § 1391(c).

9.       Plaintiff timely filed her Charge of Discrimination with the Equal Employment

         Opportunity Commission (EEOC), and the EEOC issued a timely Charge of

         Discrimination on July 17, 2018. See EEOC Charge No. 28E-2018-01304.

                                                  FACTS

10.      Plaintiff was hired by Defendant as a full-time front-office receptionist on February 3,

         2003. Plaintiffs responsibilities in this position included collecting union dues from

         members, answering office phones, drafting weekly and monthly letters on behalf of

         union officers, and accounting for office supplies.

1 1.     On or about December 19, 2014, the then-current office manager, known to Plaintiff as

        "Ginger," approached Plaintiff and asked her "[H]ave you thought about going part

         time?"

12.      When Plaintiff resisted the suggestion, the office manager explained to Plaintiff that she

         could choose "between part-time and no time." Plaintiff was then demoted to part time


                                                  3

(02302333.DOCX;1}
       Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 4 of 11 PageID #: 4




          employment status by the Defendant. Defendant did not provide further explanation

         justifying why Plaintiff was demoted to part-time status.

1 3.      On Plaintiffs knowledge and belief, Plaintiff was the only employee in Defendant's

          headquarters office demoted to part-time employment in December, 2014.

14.       Immediately following her demotion to part-time status, Plaintiffs hours were reduced

          from forty hours per week to twenty eight and a half hours per week.

15.       Between the time of her demotion and February, 2018, Plaintiff earned approximately

          $23.20 per hour.

16.       The Defendant employed thirteen total receptionists, several of whom were below the age

          of forty, and working at full-time employment status, at the executive office building in

          which Plaintiff was employed.

17.       At the time Plaintiff was demoted, two other front-office receptionists, Maureen Lordo

          and Peggy Gabala were already working at part-time employment status.

18.       On February 13, 2018, Albert Bond, Executive Secretary Treasurer for the Defendant,

          informed Plaintiff that "part time didn't seem to be working out" and that the Defendant

          was "going in a different direction." Namely, Plaintiff was informed that she was being

          terminated and that all part-time front-office receptionist positions were being terminated.

          Albert Bond represented to Plaintiff that "we love ya [sic]" and that

19.       Maureen Lordo and Peggy Gabala were terminated on the same day, immediately after

          Plaintiff was notified of her termination. These two employees were aged sixty (60) and

          sixty-one (61) years, respectively, at the time they were terminated.

20.       Plaintiff was asked to consider signing a "Separation Agreement" with a human resources

          representative of the Defendant on the same day that she was notified of her termination.


                                                   4

{02302333.DOCX;1}
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 5 of 11 PageID #: 5




         On Plaintiffs information and belief, this "Separation Agreement" contained language

         which could be construed as a release of claims. Defendant employee Albert Bond

         indicated that Defendant did not expect Plaintiff to work through the remainder of the

         work week, however, Plaintiff should take the remainder of the work week to sign the

         Separation Agreement.

21.      On or about Saturday, February 17, 2018, a human resources employee of the Defendant

         contacted Plaintiff via telephone, and communicated to Plaintiff that her four weeks'

         severance pay from the Defendant was conditioned on her signing of the "Separation

         Agreement." The human resources employee of the Defendant demanded that Plaintiff

         submit a signed "separation agreement" document to the Defendant not later than 7.00

         a.m., February 19, 2018. Plaintiff was obligated to meet with the human resources

         employee on an off-ramp of the 1-55 interstate freeway in order to timely meet

         Defendant's demand and collect her four weeks' severance pay.

22.      Having demoted Plaintiff to part-time status roughly three years before, Defendant was

         aware that Plaintiff earned approximately $34,000 per year at the time she was

         terminated.

23.      At no time between February 13 through February 17, 2018, or at any time before or

         after, was Plaintiff afforded an opportunity to negotiate the conditioning of her severance

         pay on her signing of the "Separation Agreement." Plaintiff was not afforded the

         opportunity to negotiate the duration (or, as a consequence, the amount) of severance pay

         offered as consideration for the "Separation Agreement."

24.      On Plaintiffs information and belief, Defendant's policy and custom was to offer four

         weeks of severance pay to employees terminated without cause.


                                                  5

{02302333.DOCX;I)
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 6 of 11 PageID #: 6




25.      On Plaintiffs information and belief, it was not generally Defendant's policy or custom

         to mandate or condition issuance of severance pay on the signing of a "Separation

         Agreement" as in Plaintiffs case.

26.      On Plaintiff's information and belief, Defendant similarly conditioned severance pay on

         the acceptance of a separation agreement in the case of the other two front-office

         receptionists who were also terminated on February 13, 2018.

27.      At no time on or subsequent to February 13, 2018, was Plaintiff provided any explanation

         for her termination relating to her performance as an employee of Defendant, or

         explaining the basis for her termination beyond the remark by Albert Bond that "part time

         wasn't working out."

28.      On Plaintiff's knowledge and belief, Defendant employee Albert Bond hired two

         employees to fulfill the duties and responsibilities for which Plaintiff was previously

         responsible, within approximately two weeks of Plaintiffs termination.

29.      On Plaintiff's knowledge and belief, both of the new hires who assumed Plaintiff s

         responsibilities were employees under the age of thirty.

             COUNTI—UNLAWFUL TERMINATION OFPLAINTIFF BASED ON AGE
               DISCRIMINATIONIN VIOLATION OFADEA,29 U.S.C.§621 et seq.

30.      Plaintiff incorporates Paragraphs 1-31 fully as though restated herein.

31.      Plaintiff was employed by Defendant from February 3, 2003 until February 13, 2018.

32.      Defendant qualified as an employer in accordance with 29 U.S.C. § 630(b), insofar as

         Defendant was a person employing more than twenty employees at all times relevant to

         this suit.




                                                  6

(02302333DOCX;
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 7 of 11 PageID #: 7




33.     Plaintiff was a member of a protected group, in that she was over forty years of age at all

         times relevant to this suit.

34.      Defendant never notified Plaintiff that she was not fulfilling Defendant's legitimate

         expectations for her service as an employee, so far as Plaintiff never received any adverse

         performance evaluation or counseling between December, 2013 and her demotion to part-

         time status in December, 2014. Plaintiff was provided with an ultimatum of either

         accepting a demotion to part-time status, or facing termination at that time. Plaintiff

         received no adverse performance evaluation or feedback from Defendant between

         December, 2014 and the date of her termination on February 13, 2018. Defendant

         represented to Plaintiff that "we love ya" and "we're going in a different direction."

35.      Defendant terminated Plaintiffs employment on February 13, 2018.

36.      But for her age at the time she was demoted, Plaintiff would not have been terminated.

37.      Defendant terminated Plaintiff under circumstances giving rise to an inference of age

         discrimination. Defendant provided as the basis for her termination that "part time wasn't

         working out." Defendant exercised its own discretion in demoting her to part-time status

         without providing any justification for the demotion beyond office manager "Ginger's"

         remark "have you thought about going part-time?" At the time that Plaintiff was

         demoted, in December, 2014, she was the only employee in the front-office over the age

         of sixty who was not already working part-time. However, at the time of her termination,

         only Plaintiff, Maureen Lordo and Peggy Gabala were targeted for termination, and all

         three terminations were justified on the basis that "part-time isn't working out."

38.      Defendant did not characterize Plaintiffs termination as "performance-related."

         Ordinarily, such a termination could be described as a "reduction in force." However,


                                                  7

(02302333DOCX;1)
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 8 of 11 PageID #: 8




         Plaintiff is aware that her responsibilities were replaced by two newly-hired employees

         within two weeks of her termination, and both of the new employees were under the age

         of forty.

39.      Defendant's efforts to coerce Plaintiff to sign a "separation agreement" including "release

         of claims" language, conditioning four weeks' severance pay for a fifteen-year employee

         on accepting the "separation agreement," and providing Plaintiff all of five days'

         opportunity to consider the "separation agreement" supports the inference of

         discriminatory intent.

40.      Defendant's means of obtaining Plaintiffs agreement did not permit Plaintiff to enter into

         a "knowing and voluntary" release of ADEA rights in accordance with the Older

         Workers Benefit Protection Act. Plaintiff was never told by any agent of Defendant that

         she would release rights or claims arising under the ADEA by entering into such an

         agreement, or that her severance pay was conditioned on such an agreement. Plaintiff was

         never afforded the opportunity to negotiate the terms of the waiver, the duration of her

         entitlement to severance pay in exchange for the "release of claims" waiver, or even

         whether severance could be negotiated independently of the "release of claims" waiver.

         Plaintiff was not afforded a sufficient opportunity to consult an attorney. Plaintiff was

         never provided a revocation period of any duration, and most importantly, Plaintiff s

         five-day period to consider the agreement was grossly insufficient, with a deliberately

         calculated, coercive effect on Plaintiff. The circumstances surrounding Plaintiffs

         termination support not only an inference of age discrimination, but also the calculated

         effort to preclude Defendant's liability for that age discrimination.

         WHEREFORE,Plaintiff Mary Miller prays for:


                                                  8

{02302333.DOCX;I
      Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 9 of 11 PageID #: 9




         A.     Lost wages and other compensation lost to her as a result of Defendant's

                discrimination based on Plaintiff's age, and prejudgment interest;.

         B.     Liquidated damages doubling the award of interest and lost wages, lost to Plaintiff

                as a result of Defendant's discrimination on the basis of her age;

         C.     Reasonable attorney's fees, expert witness fees, expenses and costs of this action

                and of prior administrative actions; and

         D.     Such other relief that this Court deems just and proper.



                      COUNTII—UNLAWFUL AGE DISCRIMINATION
               BASED ONPRACTICE OFDISPARATE TREATMENT OFPLAINTIFF
                       IN VIOLATION OFADEA,29 U.S.C.§621 et. seq.

41.      Plaintiff incorporates Paragraphs 1-41 as though fully restated herein.

42.      Defendant never provided Plaintiff either an explanation or justification for Plaintiffs

         demotion to part-time status in December, 2014. Defendant never explained or justified

         to Plaintiff why Plaintiff's further employment with Defendant was conditioned on the

         demotion to part-time status before, during, or after the December, 2014 demotion.

43.      At the time of her demotion, Plaintiff was the only front-office receptionist employed by

         Defendant and over the age of sixty, who was not already employed at part-time status.

44.      Plaintiff was the only front-office employee demoted to part-time status at that time.

45.      No front-office receptionist employed by Defendant and under the age of forty was

         demoted by Defendant to part-time status at any time during Plaintiffs course of

         employment with the Defendant.

46.      When Plaintiff was subsequently terminated, Defendant represented that the sole

         justification for Plaintiffs termination was that "part-time wasn't working out."


                                                  9

{02302333.DOCX;1}
  Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 10 of 11 PageID #: 10




47.     Plaintiff was one of three front-office receptionist employees terminated on the same day.

        All three employees terminated by Defendant on February 13, 2018 were part-time

        employees, and all three were over the age of sixty.

48.     As stated above, Plaintiffs responsibilities were subsequently transferred to two newly

        hired employees, both of whom were under the age of forty, and both of whom were

        hired to perform those dutiesfull-time.

49.     Plaintiff was spontaneously and inexplicably demoted to part-time status, at a point in

        time when every other member of her protected group, working in the front-office of

        Defendant's headquarters as receptionists, was already working at part-time status. Three

        years later, Defendant justified its termination of Plaintiff on the basis that "part-time

        wasn't working out." Defendant had demoted Plaintiff to part-time status without

        providing any legitimate business reason for doing so. Within weeks, Defendant hired

        two new employees to replace Plaintiff. Both of these employees were under the age of

        forty, and both of these employees were hired to work full-time. The circumstances

        culminating in Plaintiffs termination support the inference that Plaintiff was terminated

        due to an ongoing practice of discrimination targeting elderly employees.

        WHEREFORE, Plaintiff Mary Miller prays for:

        A.      Lost wages and other compensation lost to her as a result of Defendant's disparate

                treatment based on Plaintiffs age, and prejudgment interest; .

        B.          Liquidated damages doubling the award of interest and lost wages, lost to Plaintiff

                    as a result of Defendant's disparate treatment on the basis of her age;

        C.          Reasonable attorney's fees, expert witness fees, expenses and costs of this action

                    and of prior administrative actions; and


                                                     10

{02302333.DOCX;1}
  Case: 4:20-cv-00175-SEP Doc. #: 1 Filed: 01/30/20 Page: 11 of 11 PageID #: 11




        D.      Such other relief that this Court deems just and proper.

                                         DEMAND FOR JURY TRIAL

        Under Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury of all issues

so triable in this action.

                                              Respectfully submitted,




                                                Peter J. Dunne #31482
                                                PITZER SNODGRASS,P.C.
                                                 Attorney for Petitioner
                                                 100 South Fourth Street, Suite 400
                                                 St. Louis, Missouri 63102-1821 '
                                                (314)421-5545
                                                (314)421-3144(Fax)
                                                 Email• dunne@pspclaw.com




        A copy of the foregoing was mailed this                                2020, to:

St. Louis-Kansas City Carpenters Regional
Council
1401 Hampton Avenue
St. Louis, Missouri 63139
Defendant




                                                 11

(02302333.DOCX;1}
